NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MANISH KUMAR,                                     No.     14-72561

              Petitioner,                          Agency No. A089-127-173

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Manish Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we review de novo due process claims in

immigration proceedings, Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.

2000). We deny the petition for review.

      The BIA did not abuse its discretion in denying Kumar’s second motion to

reopen as untimely and numerically-barred where the motion was filed more than

four years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Kumar

failed to demonstrate a material change in circumstances in India to qualify for a

regulatory exception to the time and number limitations for filing a motion to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 987-90

(petitioner failed to show evidence was “qualitatively different” to warrant

reopening). We reject Kumar’s contentions that the BIA failed to consider

arguments or record evidence, or otherwise erred in analyzing his claim. See

Najmabadi, 597 F.3d at 990-91 (the BIA adequately considered evidence and

sufficiently announced its decision). We reject Kumar’s contention that the

agency violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72561